Citation Nr: 0200108	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  99-21 976A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for sclerosis of the 
hips.  

2.  Entitlement to a compensable rating for bilateral 
defective hearing.  

3.  Entitlement to a compensable rating for residuals of a 
head injury with headaches.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1957 
until July 1977 when he retired.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Chicago, 
Illinois, Regional Office of the Department of Veterans 
Affairs (VA) which, among other determinations, denied 
compensable ratings for service-connected sclerosis of the 
hips, bilateral defective hearing, and residuals of a head 
injury with headaches.  The veteran subsequently moved from 
Illinois to Oklahoma, and his file is now under the 
jurisdiction of the Muskogee, Oklahoma, Regional Office 
(hereinafter RO).  In August 2001 the veteran testified at a 
videoconferencing hearing before the Board in connection with 
his appeal.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record 
demonstrates that the veteran's service-connected bilateral 
defective hearing is manifested by no more than Level I 
hearing loss in the left ear or Level I hearing loss in the 
right ear.  

2.  Sclerosis of the hips is manifested by X-ray findings of 
sclerotic changes of the right acetabulum and the left 
acetabulum, a loss of 5 degrees of flexion of the left hip, 
and subjective complaints of bilateral hip pain.  

3.  The residual of his in service head trauma consists of 
headaches which occur at intervals of a week or 10 days.  

4.  The headaches are not prostrating in character and 
respond to medication.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
defective hearing are not met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2001).  

2.  The criteria for a 10 percent rating for sclerosis of the 
hips are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Code 5003 (2001).  

3.  The criteria for a 10 percent rating for residuals of 
head trauma with headaches are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Code 8045 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compensable Rating for Bilateral Defective Hearing

The veteran filed his original application for VA disability 
compensation in August 1977 and listed hearing loss as one of 
the disorders for which service connection was claimed.  
Service connection was granted for bilateral hearing loss by 
a rating decision of November 1977 and a noncompensable 
rating was assigned.  

The veteran filed a claim for an increased rating in 
May 1998.  He underwent a VA audiometric examination in 
September 1998 in connection with that claim.  He reported 
having had bilateral and constant tinnitus since about 1973.  
On audiometric testing, the pure tone air conduction 
thresholds in the right ear at 1,000, 2,000, 3,000 and 4,000 
hertz were 35, 35, 50, and 55 decibels, respectively, with a 
4-frequency average of 44 decibels.  The pure tone air 
conduction thresholds in the left ear at the same frequencies 
were 30, 35, 50, and 55 decibels, respectively, with a four 
tone average of 42 decibels.  The speech recognition score 
using the Maryland CNC test were 98 percent in the right ear 
and 100 percent in the left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss in both ears with 
constant tinnitus.  

On appeal the veteran submitted an audiological record 
showing test results obtained in July 1999 at the Community 
Hospital of Ottawa.  On pure tone audiometry, no test results 
were recorded for either ear at 3,000 hertz.  At 1,000, 2,000 
and 4,000 hertz, the reported thresholds were 35, 45 and 
65 decibels in the right ear and 45, 55 and 75 decibels in 
the left ear.  The speech discrimination score on live voice 
testing was 96 percent in each ear.  The clinical impression 
was bilateral sensorineural hearing loss.  In the space for 
recommendations, the examiner put an X in the box indicating 
"[no] further testing at this time."  

The veteran testified at a videoconferencing hearing before 
the Board in August 2001.  He presented no testimony with 
respect to hearing loss.  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA).  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098 (2000) (now codified at 38 
U.S.C.A. § 5103A).  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part the VA will attempt to obtain on 
behalf of the claimant.  

The provisions of the VCAA clearly apply to the present 
appeal.  However, the record reflects that the veteran has 
been informed of the requirements of the law governing the 
issue of his entitlement to a compensable rating for 
defective hearing.  In addition, the VA has made all 
reasonable effort to provide assistance in obtaining the 
evidence necessary to substantiate the claim.  The veteran 
has undergone a VA audiology examination, and a private 
audiology report he has submitted has been reviewed in 
connection with his claim.  There is no indication that 
either Government or private evidence relevant to the issue 
remains for procurement.  The veteran was offered an 
opportunity to present oral testimony regarding his hearing 
deficit at the August 2001 videoconferencing hearing.  His 
decision to restrict his testimony to the other disabilities 
at issue on appeal suggests that he has no further argument 
or evidence to present with respect to the defective hearing 
issue.  Although the RO has not advised the veteran of the 
effect, if any, of consideration of his claim under new 
rating criteria that became effective in June 1999, it is 
clear that those criteria would not affect the outcome of the 
appeal and that the issue need not be remanded to the RO for 
such review.  In short, the Board finds that the VA has 
satisfied its VCAA obligations and that, under the 
circumstances, no further assistance by either the Board or 
the RO is required by either the VCAA or the regulations 
promulgated thereunder.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4), and are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although the entire 
recorded history must be considered, 38 C.F.R. § 4.2 (2001), 
the regulations do not give past medical reports precedence 
over current findings, and it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  The present appeal arises from the 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2001), as distinguished from the assignment of an 
initial rating following the original grant of service 
connection; consequently, the rule from Francisco is 
applicable.  See also Fenderson v. West, 12 Vet. App Vet. 
App. 119 (1999).  

The veteran's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.85, Code 6100 (2001).  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the rating schedule, ratings for defective 
hearing are established according to the degree of hearing 
impairment at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree of speech discrimination ability.  
38 C.F.R. § 4.85 and § 4.87, Codes 6100-6111 (2001).  The VA 
rating schedule sets forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.  

Effective June 10, 1999, while the veteran's claim for an 
increased rating was pending, the VA amended the provisions 
of the Rating Schedule pertaining to the evaluation of 
service-connected hearing loss disability.  See 64 Fed. Reg. 
25,202 through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85-
4.87].  

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
according to the extent of organic impairment of hearing 
acuity established by controlled speech discrimination tests 
and the average hearing threshold level determined by pure 
tone audiometry testing.  Ratings for defective hearing 
reflected the degree of hearing impairment at 1,000, 2,000, 
3,000 and 4,000 hertz in combination with the degree speech 
discrimination ability.  38 C.F.R. § 4.85 and § 4.87, 
Codes 6100 through 6111 (as in effect before June 10, 1999).  
The rating schedule set forth 11 levels of auditory acuity, 
shown in chart form, designated as level I for essentially 
normal hearing through level XI for profound deafness.  

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 79 (1997).  
See also VAOPGCPREC 3-2000 (2000).  

It appears from the record that the RO has not considered the 
veteran's claim under the revised rating criteria.  However, 
the Board may review matters not considered by the RO if the 
claimant will not be prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 11-97 (1997).  In 
the circumstances of the present case, a remand of the case 
to afford the RO an opportunity to consider the appeal under 
the amended regulations is not required.  The revisions to 
the rating criteria did not contain any substantive changes 
that would affect this particular case, but merely added 
certain provisions that were already VA practice.  See 38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the evaluation 
for each level of hearing impairment have not been 
substantively changed.  The veteran has had an ample 
opportunity to provide evidence and argument regarding the 
application of these criteria.  The provisions added to 
38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment do not operate to the veteran's advantage; 
in fact, the outcome of the appeal is the same regardless of 
whether or not these provisions are applied.  Likewise, the 
audiology testing undertaken by the VA to date has produced 
data that are usable under either the former or the current 
version of the criteria.  To remand this issue to the RO for 
application of the amended criteria would result in a 
pointless delay in the adjudication of this claim which could 
not possibly lead to a more favorable resolution of the 
veteran's appeal.  See Soyini v. Derwinski, 1 Vet. App 540, 
546 (1991); see also Winters v. West, 12 Vet. App. 203, 207 
(1999) [noting that "the law does not require a useless 
act"].  

The question presented on appeal as to the severity of the 
veteran's service-connected hearing loss is medical in 
nature.  The record on appeal contains a number of audiology 
reports which have been obtained by the RO or submitted by 
the veteran.  

The audiometry results recorded at the September 1998 VA 
examination translate to numerical scores of I for each ear 
under Table VI for application of the rating criteria found 
in 38 C.F.R. § 4.85 and 4.86.  In combination with speech 
discrimination scores of 98 percent in the right ear and 
100 percent in the left ear, the level of hearing loss 
recorded on this examination warrants a noncompensable rating 
under Code 6100.  The fact that the examiner characterized 
the hearing loss as mild to moderate in degree has no bearing 
on the rating because the assignment of a rating for hearing 
loss is derived exclusively from the mechanical application 
of the rating criteria to the numeric designation established 
on the basis of audiometric testing.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

The veteran subsequently submitted a private audiological 
testing report dated in July 1999 as evidence of the extent 
of his hearing loss.  It is not clear whether the testing 
protocol used by the private audiologist is compatible with 
VA specifications.  However, even it is assumed to be 
compatible, the test results do not include pure tone 
audiometry results for 3,000 hertz in either ear and thus do 
not provide the specific rating information called for by VA 
regulations as the basis for application of the VA rating 
criteria.  However, using a three-frequency average to 
provide a rough approximation of the degree of hearing loss 
shown in the report, the pure tone air thresholds reported by 
the examiner, viewed in light of the speech discrimination 
scores of 96 percent reported for each ear, would indicate no 
more than level II hearing in each ear.  Level II hearing in 
each ear warrants a noncompensable rating under Code 6100.  
Moreover, the examiner was of the opinion that no further 
testing was required, suggesting that no disability due to a 
hearing deficit was considered to be present.  The Board 
therefore believes that the private audiology report is not 
inconsistent with the VA examination and does not raise a 
reasonable probability of entitlement to a compensable 
rating.  

The revised rating criteria effective in June 1999 included, 
as noted above, additional provisions warranting the 
assignment of ratings for exceptional patterns of hearing 
impairment.  The Board has considered the claim under these 
provisions, but such criteria do not benefit the veteran.  
The veteran does not have pure tone thresholds of 55 or 
higher at each of the four applicable frequencies for 
purposes of 38 C.F.R. § 4.86(a).  While several of the test 
reports show a threshold of 30 or less and a threshold of 70 
or greater in the left ear for purposes of 38 C.F.R. 
§ 4.86(b), elevation of the Roman Numeral designation under 
Table VIa would warrant a designation of IV, which in 
combination with a designation of no higher than II in the 
right ear would still require a noncompensable rating under 
Code 6100.  

The Board notes that at his various VA examinations the 
veteran has complained of difficulty understanding people in 
noisy situations or in groups of people and has trouble 
hearing in every type of listening situation.  There is no 
reason whatsoever to doubt the veteran's statements.  
However, ratings for hearing loss must be based on the tests 
administered.  There is no basis in the rating code for such 
situational difficulties.  

The veteran contended in his May 1999 notice of disagreement 
that in addition to constant ringing in his ears, he has a 
severe loss of hearing to the point where he is unable to 
carry on a conversation without the aid of hearing aids.  
Service connection has been granted for tinnitus and a 
10 percent rating has been assigned for what is recognized as 
a separate and distinct disability.  With respect to hearing 
aids, however, the Board would note that neither the VA 
examination report nor the private audiological report 
contains a reference to hearing aids or to a need for them.  
In any case, by regulation, the use of hearing aids is not 
relevant to the determination of disability evaluations for 
defective hearing.  See 38 C.F.R. § 4.85a.  In addition, the 
fact that a veteran's hearing is less than optimal does not 
by itself establish entitlement to a compensable disability 
rating.  To the contrary, it is clear from the rating 
schedule that a rating of 10 percent or more such as to 
warrant monetary compensation can be awarded only when loss 
of hearing has reached a specified measurable level.  That 
level of disability has not been demonstrated in the present 
case.  

Therefore, it is the Board's conclusion that a preponderance 
of the evidence is against the veteran's claim for an 
increased rating and that the claim for increase must be 
denied.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 1991).  

II.  Sclerosis of the Hips

Factual Background.  The veteran filed a claim in August 1977 
for residuals of an injury to the tailbone received in a fall 
in 1975 and temporary dislocation of "hip joint" in 1958.  He 
underwent a VA examination in October 1977 in connection with 
that claim.  X-rays showed very mild sclerosis of the 
superior acetabular rims bilaterally with no evidence of 
significant joint space narrowing or hypertrophic or erosive 
change.  By a rating decision of January 1978, service 
connection was granted for sclerosis of the hips.  A 
noncompensable rating was assigned.  

The veteran underwent a VA examination in April 1984 in 
connection with a claim for an increased rating.  He related 
that in 1975 he had fallen and landed with his coccyx on a 
rock and had had low back and hip pain ever since.  There was 
a full range of motion of the hips.  X-rays of the hips were 
negative.  

In May 1998 the veteran requested increased ratings for his 
service-connected disabilities.  In support of his request he 
submitted a copy of a medical statement dated in May 1998 
from E. M. Elliott, D.C.  The report described complaints and 
findings associated with degenerative disc and joint disease 
of the cervical and lumbar spine segments.  There was no 
reference to the hips.  

VA outpatient treatment records obtained by the RO contained 
an August 1994 entry referring to mild degenerative joint 
disease changes of both hip joints.  

The veteran underwent a VA examination in February 1999.  He 
described an injury to his right hip in service.  He claimed 
that he had pain in the hip every now and then and that the 
hip hurt with sitting and standing for extended periods.  It 
also hurt with walking.  On examination there was no 
tenderness on palpation or evidence of painful motion, no 
effusion or edema, and no tenderness or heat.  There was no 
guarding of movement.  The range of hip motion on flexion was 
about 120 degrees on the right and 125 on the left.  
Extension was 30 degrees bilaterally.  Abduction was 
40 degrees bilaterally and adduction was 25 degrees 
bilaterally.  Internal rotation was 40 degrees bilaterally 
and external rotation was 60 degrees bilaterally.  X-rays of 
the hips were normal.  The examiner recommended that the 
veteran have physical therapy and indicated that no other 
treatment was needed.  He expressed the belief that the 
veteran had mild disability.  

The RO received additional VA outpatient treatment records in 
October 1998 covering the period from 1986 through 
October 1998.  The most recent entries pertaining to the hips 
are dated in 1994.  Bilateral hip pain was noted.  

With respect to sclerosis of the hips, the veteran has 
complained of severe pain in his hips daily for which he 
takes medication.  The medication would kill the pain for 
four to six hours but brought about some side effects such as 
loss of memory, trouble with his throat and sinuses, and 
difficulty swallowing certain foods.  He was seeing a 
chiropractor because of pain in his back and hips.  His 
representative disputed the limitation of motion findings 
reported at the most recent VA examination on the basis that 
the examiner did not use a goniometer as specified in 
38 C.F.R. § 4.46 or take into consideration the pain that the 
veteran was experiencing.  

The Board has considered the issue of entitlement to a 
compensable rating for sclerosis of the hips in light of the 
requirements of the VCAA and regulations promulgated pursuant 
thereto and finds that the specified notice and evidentiary 
development requirements have been met.  The veteran and his 
representative were furnished a statement of the case which 
sets forth the laws and regulations that apply to his appeal.  
The record further reflects that the RO has fully developed 
the relevant medical evidence.  The veteran has undergone a 
VA examination which included X-rays of the hips and all 
available VA outpatient treatment records have been obtained.  
The veteran and his representative have pointed to no 
additional records which would serve to clarify the medical 
issues involved in the appeal, nor has the Board identified 
any from the record.  In addition, the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the claim.  The 
Board is satisfied that the VA had met its duty to assist the 
veteran in the development of the facts that pertain to his 
claim.  Although the veteran has challenged the basis of the 
February 1999 VA examination on the basis that a goniometer 
was not used to determine the extent of limitation of hip 
motion, the Board finds that, in the circumstances of the 
present appeal, the use or nonuse of a goniometer does not 
affect the outcome of the appeal or require that the veteran 
be reexamined.  Accordingly, the Board finds that no further 
VA assistance to the veteran is required in order for the 
Board to comply with a duty to assist provisions of the 
applicable law.  

The present appeal to the Board arises from the denial of a 
claim for increase rather than from the assignment of an 
initial rating following the original grant of service 
connection.  The rule from Francisco v. Brown, 7 Vet. App. 55 
(1994) (that the present level of disability is the primary 
concern) is applicable.  See also Fenderson, Id.  

The service-connected sclerosis of the hips is currently 
evaluated as noncompensable under 38 C.F.R. § 4.71a, Code 
5003, pertaining to degenerative arthritis (hypertrophic or 
osteoarthritis).  Under Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of specific joint or joints is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating may be assigned when there is X-
ray evidence of involvement of two or more joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent rating may be assigned when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  The 20 percent and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  

Diagnostic Code 5251, pertaining to limitation of extension 
of the thigh, provides a 10 percent rating where extension is 
limited to 5 degrees.  Code 5252, pertaining to limitation of 
flexion of the thigh, provides a 10 percent rating where 
flexion is limited to 45 degrees.  Code 5253, pertaining to 
impairment of the thigh, permits a 10 percent rating for 
"limitation of adduction of, cannot cross legs," or for 
"limitation of rotation or, cannot toe-out more than 15 
degrees, affected leg."  

Since service connection is also in effect for a low back 
disability productive of significant disability, as reflected 
in a 20 percent rating in effect since January 1984, it is 
necessary, in rating the hips, to differentiate the pain 
associated with sclerosis of the hips from that caused by 
lumbosacral strain.  The veteran was not precise in his 
hearing testimony concerning pain in the hips, and it is 
likely that some of the pain he reported originates in the 
low back.  Pain originating in the low back is included in 
the 20 percent rating assigned for lumbosacral strain.  

The existence of sclerosis of the hips is established by VA 
X-ray findings obtained in 1977 and 1994, notwithstanding the 
negative findings on X-rays taken in February 1999.  At the 
February 1999 VA examination, the veteran reported pain in 
the hips on standing or walking, and a slight degree of 
limitation of flexion of the right hip by comparison to the 
left was noted.  The normal range of hip flexion is 125 
degrees.  See 38 C.F.R. § 4.71, Plate II.  The veteran's 
representative has taken the VA examiner to task for failing 
to use a goniometer to obtain accurate range of motion 
figures, citing 38 C.F.R. § 4.46.  Under that regulation, 
"[a]ccurate measurements of...excursion of joints...should be 
insisted on.  The use of a goniometer in the measurement of 
limitation of motion is indispensable in [VA] examinations..."  
The Board does not interpret the use of the word 
"indispensable" to mean that failure to use a goniometer 
invalidates examination results in every instance.  In the 
present case, the Board is willing to rely on the examiner's 
expertise given that the limitation of motion shown is of 
minimal degree and involves one leg only.  It is clear that 
the degree of restriction required for a compensable rating 
under the limitation of motion codes is not present.  

The provisions of Diagnostic Code 5003 under which sclerosis 
of the hips is rated set forth three alternative bases for 
rating degenerative disease.  Under the first method, 
involving the use of specific VA limitation of motion codes, 
it is clear that the record provides no basis for a 
compensable rating.  Flexion is not limited to 45 degrees in 
either thigh, nor has limitation of extension to 5 degrees 
nor inability to cross the legs been shown.  The second 
formulation involves consideration of limitation of motion to 
a noncompensable degree in a major joint.  While a minimal 
degree of limitation of flexion is shown in the right hip, a 
10 percent rating cannot be assigned unless limitation of 
motion is objectively confirmed.  

Under the third formulation, a 10 percent rating may be 
assigned where there is X-ray evidence of involvement of two 
or more major joints, and a 20 percent rating may be assigned 
where such X-ray evidence is accompanied by evidence of 
occasional incapacitating exacerbations.  In the present 
case, the X-ray findings of record support the assignment of 
a 10 percent rating on this basis.  Despite the vagueness of 
the veteran's hearing testimony, the VA examiner was 
satisfied that the veteran had mild disability as a result of 
the sclerosis and the complaints he presented at that time 
were more specific in focusing on the hips rather than the 
back.  It does not appear, however, that the pain associated 
with the hip sclerosis is incapacitating in nature.  
Therefore, a basis for assignment of the next higher rating 
of 20 percent based on X-ray findings plus intermittent 
incapacitating episodes is not shown.  The 10 percent rating 
assigned under this formulation is based on bilateral 
involvement and may not be assigned separately for each hip.  

Accordingly, the Board finds that a preponderance of the 
evidence supports the assignment of a 10 percent rating for 
sclerosis of the hips.  38 U.S.C.A. § 5107(b) (2001).  

III. Residuals of a Head Injury

In August 1977 the veteran filed an application for service 
connection for "head injury with amnesia, 1968, resultant 
headaches."  At a VA examination in October 1977, he reported 
that he had sustained a head injury in July 1968.  He claimed 
to have been unconscious for three hours and to have been 
hospitalized for one week.  He stated that he had had 
headaches afterwards for a couple of years.  Since then they 
had been less frequent and less severe and were not currently 
a problem.  The diagnosis was residuals of head injury, 
asymptomatic.  By a decision of November 1977, the RO granted 
service connection for head injury with residual headaches.  
A noncompensable rating was assigned.  

The veteran requested an increased rating for his service-
connected head injury residuals with headaches in May 1998.  

In February 1999 the veteran underwent a VA neurological 
evaluation.  His complaints were limited to the cervical and 
thoracolumbar areas.  He had no complaints of headaches, and 
it was noted that he did not have any headaches associated 
with his spinal disabilities.  He denied migraine headaches 
or a history of migraines.  

At the August 2001 hearing, the veteran reported that in 
service he had been involved in a vehicle accident which 
caused him to hit his head on a rock and be knocked out.  As 
a result of the injury, he related, he had had to have 
treatment both during and since his military career for 
headaches which recurred about every week to 10 days.  He 
rated the pain as about a seven on a scale from 1 to 10.  The 
headaches lasted for about 45 minutes to an hour before the 
medication took effect.  He denied symptoms such as dizziness 
associated with the headaches.  He stated that his medication 
did not eliminate the headaches completely but stopped them 
to the extent that he could function again.  

The VCAA is clearly applicable to the veteran's appeal for a 
compensable rating for head injury residuals with headaches.  
The veteran has received full notification of the criteria 
for the assignment of an increased rating and of the evidence 
required to support his claim.  The Board finds that the VA 
has made all reasonable efforts to assist him in obtaining 
evidence necessary to substantiate the claim.  He has been 
accorded a VA examination.  The RO has obtained all available 
VA records, and the veteran has not identified any additional 
records which might assist him in substantiating his claim.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  A 
videoconferencing hearing before the Board was undertaken at 
the veteran's request at which he was accorded an opportunity 
to set forth his reasons for believing that he is entitled to 
a compensable rating.  Under the circumstances, the Board 
finds that the notification and duty to assist provisions of 
the VCAA have been satisfied and that no further VA 
assistance is required as a prerequisite to the entry of a 
decision on appeal.  

The present appeal as to the rating for head injury residuals 
with headaches arises from a claim for increase as 
distinguished from an initial rating based on an original 
grant of service connection.  Consequently, the rule from 
Francisco, Id., applies.  

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Code 8045, which 
specifies that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Psychiatric symptomatology due to brain trauma are rated 
under Code 9304, the code for dementia due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Code 8045; 38 C.F.R. 
§ 4.130, Code 9304 (2001).  

The record does not show, and the veteran does not contend, 
that he has any residuals of his head injury in service other 
than headaches.  Consequently, the above-cited provisions 
pertaining to traumatic head injury residuals consisting of 
neurological deficits and psychiatric abnormality do not 
apply in his case.  The residuals are strictly subjective 
complaints and are limited to headaches.  The existence of 
headaches as a residual of the trauma has been conceded for 
rating purposes, notwithstanding that the absence of migraine 
headaches was noted at the most recent VA examination.  The 
information provided at that time conflicts somewhat with the 
veteran's hearing testimony.  Since the examination was 
performed primarily in connection with other service-
connected disabilities requiring neurological evaluation, it 
is likely that the headache question did not receive the 
degree of scrutiny required for proper consideration of the 
present issue under the codes applicable to head injury 
residuals.  To that extent, the Board finds that the 
veteran's hearing testimony concerning the existence and the 
characteristics of his current headaches is more probative 
for rating purposes.  

The existence of headaches which the VA has conceded to be 
the result of brain trauma in service is sufficient to 
support the assignment of a 10 percent rating under Code 
8045, despite the absence of other subjective symptoms such 
as dizziness or insomnia.  The veteran is potentially 
entitled to a rating by analogy to migraine under Code 8100.  
However, to warrant the next higher rating of 30 percent 
under that code, the evidence would have to show headache 
disability equivalent to migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  38 C.F.R. § 4.124a (2001).  
The occurrence of headaches every week to 10 days as reported 
in his hearing testimony reflects a greater frequency than is 
required for 30 percent rating under this code, but ratings 
based on migraine must be prostrating in nature.  The 
headaches described by the veteran at his hearing are clearly 
less than prostrating in severity and they respond readily to 
medication.  While they undoubtedly result in substantial 
discomfort, they are not shown to result in the degree of 
impairment contemplated under the migraine code.  

The Board finds that a preponderance of the evidence of 
record supports the assignment of a 10 percent rating for 
residuals of head injury with headaches but does not support 
the assignment of a rating higher than 10 percent.  
38 U.S.C.A. § 5107(b). 



ORDER

A compensable rating for bilateral defective hearing is 
denied.  

A 10 percent rating for sclerosis of the hips is granted, 
subject to the criteria governing the payment of monetary 
awards.  

A 10 percent rating for head trauma residuals with headaches 
is granted, subject to the criteria governing the payment of 
monetary awards.  



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



Error! Not a valid link.

